PER CURIAM:
Carl Kotay Graham appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Graham, No. 1:06-cr-00267-JAB-1 (M.D.N.C. Jan. 31, 2011). We deny Graham’s motion to hold his appeal in abeyance and to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.